DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Specification
The disclosure is objected to because of the following informalities: The acronym “UUT” is present four times in the specification but the representation of the acronym is not disclosed. The Office recommends defining the acronym. Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  “device in in a normal mode”.  The Office recommends removing the duplicate “in”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites the limitation "the".  There is insufficient antecedent basis for this limitation in the claim. The log file was initially recited in claim 3 “the processing unit automatically determines whether the wireless network device detects the radar signal according to an IP connection status of the wireless network device when the wireless network device in in a normal mode or a test mode, or by searching a keyword in a log file.” However, there was no previous mention regarding the log file is recording implementation conditions nonetheless it keeps recording. As it stands, the first mention of recording is as demonstrated in claim 4 "the log file keeps recording implementation conditions".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US PAT 9736845 hereinafter Yi) in view of Ketonen et al. (US-20180338187 hereinafter Ketonen).


Regarding claim 1, Yi teaches A portable radar detection dynamic frequency selection automatic test device, comprising (Yi 15:57 “autonomous DFS”): a computer host (Yi 15:36 “host access point device 218”; 15:62-63 “master device 500 can include tablet computing devices”), comprising a 
processing unit built therein and connected to a wireless network device (Yi 15:60-61 “processor and/or is capable of effective and/or operative communication with a wired and/or wireless network topology”);
a radar signal generator (Yi 8:13-14 “ radio transceiver (e.g, the primary radio 215) to transmit ”), comprising at least one (Yi 15:62-63 “master device 500 can include tablet computing devices”) and at least one 
radar signal transmission interface connected to the wireless network device (Yi 15:30-31 “FIG. 5 depicts a system 500 for the provision of over the air signaling” [over the air signaling corresponds to a wireless network. As shown in the figure, multiple interface ports are shown on the DFS master device that uses radio signals]), wherein the 
radar signal generator obtains a radar signal from the computer host via the (Yi 7:54-60 “primary radio 215 is connected to a fast channel switching generator 217 that includes a switch and allows the primary radio 215 to switch rapidly between a radar detector 211 and beacon generator 212. The fast channel switching generator 217 allows the radar detector 211 to switch sufficiently fast to appear to be on multiple channels at a time.”; , whereby the 
processing unit of the computer host implements a radar detection rate test to determines the wireless network device detects the radar signal (Yi 7:40-41 “ primary radio 215 is for DFS and radar detection”; 16:30-37 “ radar emitting device are detected (i.e., while client devices are using one or more channels in the 5 GHz frequency spectrum), the autonomous DFS master device 500 can direct notification on a signaling channel (e.g. . . . wireless functionalities) to the client devices using the one or more channels that a contention has been detected,”).
While Yi discloses a laptop as a master device, Yi does not explicitly teach the laptop comprises a USB interface. However, in a related field of endeavor, Ketonen teaches a radar signal generator (8:13-14 “ radio transceiver (e.g, the primary radio 215) to transmit ”), comprising at least one USB connection interface connected to the computer host (Ketonen 0059 “sending and receiving of data packets over a computer network; other types of interfaces 15 may for example . . . universal serial bus (USB)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify DFS parameter system and method of Yi to include the WI-FI performance monitoring of Ketonen.  One would have been motivated to do so in order to reduce interferences and improve LOS between devices and Aps (0051 Ketonen).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ketonen merely teaches that it is well-known to incorporate the particular hardware connection.  Since both Yi and Ketonen disclose similar systems that check for radar signals, one of ordinary skill in the art would recognize that the combination of 

Regarding claim 2, Yi in view of Ketonen teach The portable radar detection dynamic frequency selection automatic test device of claim 1.
Yi further teaches wherein the wireless network device comprises at least one ethernet network interface (Yi 5:53-63 “agility agent 200 may dictate channel selection by . . . (b) over a wired medium such as Ethernet”) and at least one 
radio signal receiving & transmitting interface (Yi 2:15-16 “FIG. 2 illustrates how such an autonomous DFS master may interface with a conventional host access point”);
the wireless network device is connected to the computer host via the ethernet network interface (Yi 5:53-63 “agility agent 200 may dictate channel selection by . . . (b) over a wired medium such as Ethernet”) and the 
radio signal receiving & transmitting interface is connected to the radar signal transmission interface of the radar signal generator (Yi fig 2 [shows transceiver 215 interfaced to Agility agent 200]).



(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US PAT 9736845 hereinafter Yi) in view of Ketonen et al. (US-20180338187 hereinafter Ketonen) and in further view of Orita (US PAT 6272112).


Regarding claim 3, Yi in view of Ketonen teach The portable radar detection dynamic frequency selection automatic test device of claim 1.
Yi in view of Ketonen further teach wherein when the processing unit implements the radar detection rate test (Yi 3:11-16 “ multi-channel master device can comprise a processor, coupled to a memory that stores machine or computer executable instructions that when executed perform operations, comprising: as a function of a first range at which the multi-channel master device detects a first radar transmission transmitted by a radar device”), the 
processing unit automatically determines whether the wireless network device detects the radar signal according to an (Yi 7:40-41 “ primary radio 215 is for DFS and radar detection”; 16:30-37 “ radar emitting device are detected (i.e., while client devices are using one or more channels in the 5 GHz frequency spectrum), the autonomous DFS master device 500 can direct notification on a signaling channel (e.g. . . . wireless functionalities) to the client devices using the one or more channels that a contention has been detected,”) 	
when the wireless network device in in a normal mode or a test mode, or by searching a keyword in a log file (Yi 11:55-57 “The agility agent 200 may operate in multiple modes executing a number of DFS scan methods employing different algorithms.” [Executing DFS scans to detect a radar signal corresponds to a test mode]).
While Yi discloses wireless functionalities with regards to the DFS master devices, Yi in view of Ketonen does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, IP connection status (Orita 6:1-2 “measurement value transmission section 56 is realized, for example, by communication software having a particular IP address.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify DFS parameter system and method of Yi and the WI-FI performance monitoring of Ketonen to include the unit testing system and communication apparatus system and method of Orita.  One would have been motivated to do so in order to improve the reliability of a test (Orita 12:50-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Orita merely teaches that it is well-known to incorporate the particular IP connection.  Since the combination disclose testing in similar communication fields, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US PAT 9736845 hereinafter Yi) in view of Ketonen et al. (US-20180338187 hereinafter Ketonen) in view of Orita (US PAT 6272112) and in further view of Mochizuki et al. (US-20080178042 hereinafter Mochizuki).

Regarding claim 4, Yi in view of Ketonen and in further view of Orita teach The portable radar detection dynamic frequency selection automatic test device of claim 3.
Yi in view of Orita further teach wherein when the computer host is disconnected, the computer host is still able to use the log file generated by the wireless network device (Orita 8:35-40 ; 
the log file keeps recording implementation conditions and the processing unit determines whether the wireless network device detects the radar signal by (Yi 7:40-41 “ primary radio 215 is for DFS and radar detection”; 16:30-37 “ radar emitting device are detected (i.e., while client devices are using one or more channels in the 5 GHz frequency spectrum), the autonomous DFS master device 500 can direct notification on a signaling channel (e.g. . . . wireless functionalities) to the client devices using the one or more channels that a contention has been detected,”).
While Orita discloses a connectin-disconnection log, Yi in view of Ketonen and in further view of Orita does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mochizuki teaches a log file processing module that enables searching the keyword (Mochizuki 0106 “ a search is executed automatically to locate each relevant logs among the huge number of logs and then the relevant log having been located can be brought up on display in a highlighted display by using the keyword file that includes keywords for logs related to trouble that may occur”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify DFS parameter system and method of Yi and the WI-FI performance monitoring of Ketonen and the information log filing of Orita to include the troubleshooting system and method of Mochizuki.  One would have been motivated to do so in order to automatically process log 
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Amel et al. (US PAT 10299290) discloses “Some demonstrative embodiments include apparatuses, devices, systems and methods of radar detection. For example, an apparatus may include a first detector component to detect energy over a wireless communication channel; a second detector component to detect a signal over the wireless communication channel, and to determine at least a classification of the signal as a radar-type or a non-radar type. (See abstract)”
Hanaoka et al. (US-20140317137) discloses “The purpose of the invention is to provide a log management computer that shortens log search time while reducing log storage volume. The log management computer manages a log acquired from a log generating system that generates the log, which is an operation record. (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648